 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10
   PRIMERICA LIFE INSURANCE                  Case No. 2:21-cv-00422-KJM-AC
11 COMPANY, a corporation,
                                             Hon. Kimberly J. Mueller
12              Plaintiff,                   Magistrate Judge: Allison Claire
13        vs.
14 PERRY L. SMART, an individual;            [PROPOSED] ORDER
   WANDA CLARK, an individual;               GRANTING PRIMERICA LIFE
15 MORGAN JONES FUNERAL HOME,                INSURANCE COMPANY’S
   INC., a corporation; and DOES 1 through   MOTION FOR LEAVE TO
16 5, inclusive,                             DEPOSIT INTERPLEADER
                                             FUNDS INTO COURT
17              Defendants.                  REGISTRY
18                                           [L.R. 150; Fed. R. Civ. P. 67]
19
20                                           Complaint filed: March 9, 2021
21
22
23
24
25
26
27
28

                                                                     1037328\307808959.v1
1          The Court finds good cause and GRANTS Plaintiff in Interpleader Primerica
2    Life Insurance Company’s (“Primerica”) Motion for Leave to Deposit Interpleader
3    Funds Into Court Registry. The Court hereby orders and directs the Clerk of the
4    United States District Court to accept Primerica’s deposit of the funds at issue in the
5    action, to wit, $328,412.50, representing the policy benefit payable under the subject
6    insurance policy ($325,000.00) and interest on the same ($3,412.50), and to deposit
7    said funds in an interest-bearing account pursuant to Local Rule 150 and Federal
8    Rule of Civil Procedure 67.
9
10         IT IS SO ORDERED
11
12
     DATED: May 6, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
                                                                              1037328\307808959.v1
